Title: To Thomas Jefferson from James Madison, 17 April 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Apl. 17. 1807
                        
                        I recd. this morning your favor of the 14th. and inclose the printed copies of the Acts of Congs. obtained
                            from your Cabinet as pointed out. I inclose also a list of all the Acts, that you may direct a supply of any deficiency.
                        The letter to you from Clarke Mead &c relating to the Witnesses agst. White proceeds on a mistake
                            of the legal allowance. This was originally 50 cents per day; but an Act of Congs. of 28 Feby. 1799. raised it to 5
                            Cents a mile, equal at this season of the year to 2 dollrs. a day, and 1¼ drs. a day during the attendance on the Court. I
                            shall therefore hint this to Mr. Rodney who will apprize the attending Witnesses of their right. It is too late now to
                            produce the attendance of any who may not have already undertaken the journey.
                        The Objection arising from Mr. Gallatins estimate of British Seamen in our service, to the idea of
                            forbearing altogether the use of them, has led me to think of some modification, short of that concession that might
                            invite G. B. into an adjustment. And it has occurred that in allusion to the British law which claims all alien Seamen
                            serving two years on British Ships, as British Seamen, we may except from the contemplated proposition, all British Seamen
                            who shall, prior to the exchange of Ratifications, have been two years out of British Service, and in no other than ours.
                            Mr. G. I find acquiesces in this Ultimatum. I submit it for consideration whether, in case of its rejection, it would be
                            inadmissible to exclude from further service in our ships, all seamen who did not enter our service prior to the
                            commencement of the existing war. This would allude to the principle, that there is a greater right in the members of a
                            State to transfer themselves into foreign Service in time of peace than in time of war. Those allusions tho not
                            un-exceptionable as legal criteria, are better than assumptions absolutely naked; and may at least be adapted by an
                            accomodating disposition. Should this last proposition be also rejected, it will remain to be decided whether the disuse
                            of B. Seamen altogether, be a sacrifice too great, if essential, for the object in view. Genl. D. & Mr. S. seem disposed
                            to go great lengths on this subject. Much however must depend on the proportion of B. Seamen in our trade, and Mr.
                            Gallatins data & deductions, command joint attention. Still my impression is that the proportion cannot be as great as he
                            estimates. I believe that of Genl. D. & Mr. S. leans the same way.
                        yrs. faithfully & affecy.
                        
                            James Madison
                            
                        
                        
                    